PER CURIAM
Defendant was convicted of first-degree sodomy and first-degree sexual abuse. On appeal, he argues that the trial court erred in admitting an expert’s diagnosis that the victim was sexually abused. The state concedes that the trial court erred in admitting the expert’s diagnosis over defendant’s objection, because the diagnosis was based purely on the victim’s credibility and therefore amounted to impermissible vouching. State v. Lupoli, 348 Or 346, 361-62, 234 P3d 117 (2010); State v. Bainbridge, 238 Or App 56, 59, 241 P3d 1186 (2010). We agree with the state’s concession. Accordingly, we reverse defendant’s convictions and remand for a new trial.1
Reversed and remanded.

 Defendant also argues that the court erred in instructing the jury. Given our disposition, we need not reach those assignments of error.